Citation Nr: 1520586	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-27 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for prostate cancer with erectile dysfunction and incontinence, claimed as a result of herbicide exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated through June 2012, which were considered in the July 2012 rating decision and subsequent readjudications of the claim, and a January 2015 Informal Hearing Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDINGS OF FACT

1.  The Vetean's assertions that his service included duty in the Republic of Vietnam are not credible.  
 
2.  Prostate cancer with erectile dysfunction and incontinence is not causally or etiologically related to any disease, injury, or incident in service and did not manifest within one year of service discharge.   


CONCLUSION OF LAW

The criteria for service connection for prostate cancer with erectile dysfunction and incontinence are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2010 letter, sent prior to the initial unfavorable decision issued in July 2012, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs),  service personnel records, and post-service VA and private treatment have been obtained and considered.  In this regard, the Board is cognizant that the AOJ indicated in the October 2014 supplemental statement of the case that VA records dated through October 2014 were considered; however, the most recent VA treatment records contained in the record are dated in June 2012.  Even so, the Board finds that remand is not necessary to obtain such records as the evidence already establishes a current disability and, moreover, the Veteran has not alleged that his prostate cancer and residuals are directly related to service.  In this regard, as will be discussed below, he has claimed that such disorder is presumptively related to in-service exposure to herbicides; however, such contention is deemed not credible.  Therefore, a remand to obtain such outstanding VA treatment records is not necessary. 

Furthermore, the AOJ has conducted exhaustive efforts, listed in detail in an October 9, 2014, Memorandum of Unavailability of Records, to contact repositories of official military records in an attempt to corroborate the Vetean's asserted duty in the Republic of Vietnam, and the Board finds that any further development in this regard would not assist in the adjudication of this case.  

While the Board has considered the request by the Veteran's representative in his January 2015 brief that deck logs from the U.S.S. Coral Sea be obtained to document the Veteran's presence in the Republic of Vietnam, given the fact the Veteran has not credibly asserted such presence, and the fact that a September 2010 reply to a request for such records from the National Archives and Records Administration stated that a ship's deck log does not "indicate names of individuals who departed the ship and might have set foot in Vietnam," additional development to obtain the requested records is not indicated as there no reasonable possibility that these records would substantiate the claim.  38 C.F.R. § 3.159(d).   

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for prostate cancer; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran was exposed to herbicides during service and no indication that his prostate cancer is otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Veteran has only claimed that his prostate cancer is the result of herbicides exposure.  He has not alleged that such is otherwise the result of his military service or that he has had a continuity of respiratory symptomatology since service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.  

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claim adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify the Veteran with respect to the issue adjudicated below in  accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the claim, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claim for service connection for prostate cancer.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include malignant tumors, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases such as cancerous tumors listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include prostate cancer.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran does not contend that prostate cancer manifested during service, and a review of the STRs, to include the reports from the June 1968 separation examination, do not reflect any evidence of prostate cancer.  As such, direct service connection is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Furthermore, as prostate cancer was first diagnosed in 2001 well after one year of the Veteran's separation from service, and the Veteran has not alleged a continuity of symptomatology, presumptive service connection on the basis of chronic disease, to include based on continuity of symptomatology, is also not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.309(a); Walker, supra.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

Rather, the essential assertion by the Veteran is that, while he served as an electronics technician with the Fighter Squadron VF-154 aboard the U.S.S. Coral Sea in January 1967, which is confirmed by his service personnel records, he was sent to Da Nang Air Base to salvage sensitive electronic equipment from an aircraft that was directed to land at such base as it was damaged by anti-aircraft fire and unable to return to the ship.  As such, he contends that service connection for prostate cancer is warranted based on the basis of the presumptions applicable to this disease based on herbicide exposure in Vietnam.  See generally, 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e).   

The Veteran indicated that the aircraft in question was forced to land at Da Nang Air Base on January 4, 1967, and was piloted by a Lieutenant Van Pelt with the assistance of Radio Interceptor Morris.  An official VF-154 history confirms the ejection and rescue of these individuals on January 4, 1967, off the north coast of Vietnam after their plane was struck by enemy anti-aircraft fire.  However, the official history indicated that "LT Van Pelt headed the crippled aircraft toward the water while . . . Morris, the Radar Intercept Officer, alerted the search and rescue forces of their difficulty.  No longer able to maintain control of the aircraft, the crew ejected six miles off the coast of North Vietnam."  (Emphasis added.)  Such account further indicated that "[a]n SH-3 helicopter from the USS BENNINGTON was vectored to the scene.  Under the protection of A-1 Skyraiders from the USS CORAL SEA, the helicopter had both crewmembers safely aboard within 40 minutes."

Given the official unit history set forth above, which clearly indicates that the aircraft in question did not land at Da Nang Air Base but crashed at sea, the Board finds the statements of the Veteran asserting that he traveled to Da Nang Air Base to recover electronic equipment from this aircraft to not be not credible and, thus, not probative.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza, supra.  In this regard, the Veteran's statements are made in connection with a claim for VA compensation benefits, which would result in monetary gain, and were not made for over 40 years after service.  Furthermore, they are in direct conflict with the contemporaneous and official unit history.  Therefore, such are not credible and afforded no probative weight.

The official service department records do not otherwise reflect evidence of service in the Republic of Vietnam.  In short, therefore, as there is no credible, and thus probative, evidence of record showing that the Veteran actually served in the Republic of Vietnam, service connection for a prostate cancer based on the presumptions pertaining exposure to herbicides codified at 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for prostate cancer on any basis.  As such, that doctrine is not applicable with respect to this claim, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for prostate cancer with erectile dysfunction and incontinence, claimed as a result of herbicide exposure, is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


